Citation Nr: 0507321	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-34 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for VA benefits.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The appellant contends that he had active service in the 
Commonwealth Army of the Philippines (USAFFE).

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 administrative 
decision of the Manila, the Republic of the Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied entitlement to VA benefits.  The RO also had 
previously denied a claim for non-service connected pension 
benefits in a January 2003 administrative decision.  The 
appellant submitted a request for a hearing on his VA Form 9, 
but later withdrew the request in January 2003.


FINDINGS OF FACT

The appellant did not have qualifying active military service 
for purposes of VA benefits.


CONCLUSION OF LAW

Basic eligibility for VA benefits is not established. 38 
U.S.C.A. §§ 101(2), 107(a), 1310, 1521, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the appellant of the information and evidence necessary to 
substantiate the claim and the respective responsibilities of 
each party for obtaining and submitting evidence.  This was 
accomplished by way of July 2003 and August 2003 VA letters, 
which are prior to the September 2003 administrative 
decision.  Specifically, the appellant was notified of his 
responsibility to make sure VA receives all applicable 
records not in the possession of the federal government for 
purposes of verifying military service.  The RO notified the 
appellant that he should submit a copy of his PA AGO Form 23, 
Affidavit for Philippine Army Personnel, or any proof of his 
military service.  He was notified that he could secure this 
form from the Adjutant General, Noncurrent Records Section, 
General Headquarters, Armed Forces of the Philippines, Camp 
Aguinaldo, 1100 Quezon City.  The RO also notified the 
appellant that he should respond to VA's requests in a timely 
manner.

The Board notes that the July 2003 and August 2003 VA letters 
notified the appellant that he had 30 days from the date of 
the letter to respond.  The appellant was further advised 
that if he did not respond by the end of the 30-day period, 
his appeal would be decided based on the information and 
evidence currently of record.  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the appellant in this case. 

In a July 2003 statement of the case regarding a claim for 
non-service connected benefits, the RO provided the appellant 
with the definition of "veteran," 38 C.F.R. § 3.1(d), and 
with the criteria from 38 C.F.R. § 3.302, pertaining to 
evidence of valid service.  In a September 2003 
administrative decision, the RO stated that basic eligibility 
for VA benefits could be established only upon verification 
of valid military service by the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  It stated that 
decisions concerning verification of military service are the 
responsibility of the NPRC and under the provisions of law, 
38 C.F.R. § 3.203, are binding on VA, which has no authority 
to change or amend the findings.  The RO confirmed its 
administrative denial in supplemental statements of the case 
dated in September 2004 and November 2004.  

Upon a review of the claims folder, the Board finds that the 
appellant was notified of the evidence and information 
necessary to verify his military service; was notified of the 
respective responsibilities of VA and himself as it pertained 
to who was responsible for obtaining such evidence; and also 
was notified to submit all relevant evidence he had to the 
RO.  Thus, the Board concludes that the duty to notify the 
appellant has been satisfied under 38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In this case 
VA has obtained negative service verification from the NPRC.  
The appellant has not indicated the existence of any other 
evidence that would aid in substantiating his claim. As the 
evidence shows that there are no records to verify the 
appellant's military service, VA is under no obligation to 
obtain them.  See Counts v. Brown, 6 Vet. App. 473, 477 
(1994) (citing Porter v. Brown, 5 Vet. App. 233, 237 (1993) 
("VA ha[s] no duty to seek to obtain that which [does] not 
exist")).    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to verifying service is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In August 2001, the appellant submitted a statement that he 
was inducted into USAFFE and joined with recognized guerilla 
forces during World War II.  He also stated that he served as 
a rifleman and was assigned to the U.S. Army Provisional 
Labor Camp while stationed at Lon-oy, Ilocos, under Officer 
Col. Bookman.  In January 2005, the appellant submitted a 
statement that although his name was not included in the 
original roster/list of names of military personnel, who 
served in the World War II in the Philippines, his wound on 
his right leg should be enough evidence of military service.  

A document dated in June 1946 from the Philippine Army 
indicates that the appellant was a Lieutenant in the G-2 
Section Inf. Division (PA), and served in the "B" Co. 1st BN 
121st Inf. USAFIP NL from April 1942 to June 1946.  

A document dated in April 1975 from the Philippine Veterans 
Affairs Office certifies service in World War II in "B" Co. 
1st BN 121st Inf. Regt.  Another document from the Philippine 
Veterans Affairs Office dated in February 1985 certifies 
service in the G-2 Section, 2nd Inf. Div. with rank of 
Lieutenant.

The appellant submitted an Affidavit dated in October 2004 
asserting that he served as Lieutenant in the "B" Company, 
1st Battalion, 121st Infantry Regiment from April 1942 to June 
1946, and that without being aware of the importance of his 
service records, did not bother verifying this matter with 
the Office of the National Personnel Records Center.  He 
stated that he does not negate the possibility of the loss of 
his army service records considering the length of time that 
elapsed since the start of service.  He also stated that he 
has two intimate friends, who are not related to him and 
served in recognized guerilla units, who could vouch that he 
served in the guerilla unit.  He asserted that his wounded 
right leg that was injured in the battlefield also is 
evidence of his guerilla service.

A joint affidavit dated in October 2004 is signed by two 
individuals, who indicated that they are friends of the 
appellant and served with him in a guerilla unit.  They 
stated that they know the appellant had a wounded/fractured 
right leg hit by a bomb splinter in the battlefield.  They 
also stated that they have seen the paper in possession of 
the appellant showing that he served with the guerillas, and 
that the appellant is a dedicated and honest man with highest 
integrity. 

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included. Persons who served as guerrillas under a 
commissioned officer of the United States Army, Navy or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces are included.  Service as a guerrilla by 
a member of the Philippine Scouts or the Armed Forces of the 
United States is considered as service in his regular status.  
The following certifications by the service departments will 
be accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces, or the 
Commonwealth Army. 38 C.F.R. § 3.40.

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment or date of report 
for active duty, whichever is later, to date of release from 
active duty, discharge, death, or in the case of a member of 
the Philippine Commonwealth Army, June 30, 1946, whichever 
was earlier.  38 C.F.R. § 3.41.  Service department findings 
are binding on VA for purposes of establishing service in the 
United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).

The Board finds that the appellant's claim for benefits is 
without legal merit.

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment or date of report 
for active duty, whichever is later, to date of release from 
active duty, discharge, death, or in the case of a member of 
the Philippine Commonwealth Army, June 30, 1946, whichever 
was earlier. 38 C.F.R. § 3.41.  In September 2003 the NPRC 
certified that the claimant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
VA is prohibited from finding, on any basis other than a 
service department document or service department 
verification, that a particular individual served in the U.S. 
Armed Forces.  Service department findings are binding on VA 
for purposes of establishing service in the United States 
Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

Although the appellant has asserted that the documents from 
the Philippine Army and the Philippine Veterans Affairs 
Office, and his leg injuries are sufficient evidence of his 
military activities, the Board notes that the law, and not 
the facts, is dispositive in this case.  The documents from 
the Philippine Army and the Philippine Veterans Affairs 
Office are not service department documents and therefore are 
insufficient to establish qualifying service for purposes of 
VA benefits.  38 C.F.R. § 3.203.  The same is true of the 
affidavits from the appellant's friends; they are not service 
department documents and thus cannot establish valid service.  
As the law, and not the evidence, is dispositive, the appeal 
is denied due to the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA benefits is denied.

	                        
____________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


